Just what hearings are contemplated prior to the entry of a decree of adoption in a proceeding under "The Washington State Adoption *Page 766 
Act," chapter 268, p. 828, Laws of 1943 (Rem. Supp. 1943, §§ 1699-1 to 1699-17 [P.P.C. §§ 354f-1 to 354f-33], inclusive), is not too clear.
As I read the statute, it is possible to have an adoption without any hearing whatsoever, provided there is no question concerning consent and the report based upon the investigation required by Rem. Supp. 1943, § 1699-10, is favorable. A hearing on the petition for adoption need be had only if the report of the investigation is adverse and a hearing is requested by the adopter. Rem. Supp. 1943, § 1699-11.
Rem. Supp. 1945, § 1699-12, provides that
"Upon the conclusion of such hearing, if had, or upon filing the report of investigation, if any, . . . the Court shall enter its decree either granting or denying the petition for adoption .. ." (Italics ours.)
Working back from the decree of adoption, there seems to be a possibility of three hearings:
(a) A hearing upon the petition for adoption, if the report of the investigation be adverse. Rem. Supp. 1943, § 1699-11. (We are not here concerned with such a hearing, as the report of the investigation was not adverse.)
(b) A hearing to determine whether or not any of the conditions set forth in Rem. Supp. 1943, § 1699-5, exist, and whether a decree that the consent of a parent shall not be required should be entered. Rem. Supp. 1943, § 1699-6. (We are not concerned here with such a hearing because, if the husband of the mother in this proceeding is a parent of the child to be adopted, he does not come within any of the conditions that would deprive him of notice; if he is not a parent, these two sections of the statute have no application to the present case.)
(c) A hearing to determine whether or not the child to be adopted is legitimate. There is no express provision for such a hearing, but I direct attention to Rem. Supp. 1943, § 1699-9, which reads:
"The Court shall direct notice of any hearing hereunder to be given to any non-consenting parent or guardian, if any, *Page 767 
or any person or association having the care, custody or control of said child. . . . And provided further, That if the Court is satisfied of the illegitimacy of the child to be adopted, and so finds, then no notice to the father of such child shall be required. . . ."
It seems obvious that the question of legitimacy must be determined prior to any hearing referred to in Rem. Supp. 1943, § 1699-9, else how can the court determine that no notice to the father of the child need be given?
It would seem that the court might satisfy itself that a child is illegitimate and make its findings to that effect based on the "complete investigation" required by Rem. Supp. 1943, § 1699-10. However, I see no reason why there should not be a hearing on that question such as was had in this case; but, as I have pointed out, such a hearing is not provided for by the adoption statute and must of necessity precede any hearings referred to in Rem. Supp. 1943, § 1699-9.
I find no statute or rule of law that requires that the husband of the mother of the child to be adopted be contacted in the "complete investigation" required by the statute, or that he be notified of any hearing on the issue of legitimacy, if the trial court can be satisfied of the illegitimacy of the child without such contact or notice. But if the trial court is not satisfied without such contact being made or such notice being given, then I am of the opinion that the petitioners for adoption cannot circumscribe the inquiry by insisting that the trial judge must be satisfied of the fact of illegitimacy and must make a finding thereof without either contacting the husband of the mother of the child or giving him notice of the hearing on the issue of legitimacy.
If the trial court were satisfied of the illegitimacy of the child, either as the result of a "complete investigation" or of a hearing, and made a finding to that effect, then the position of the petitioners that no consent of the husband of the mother was necessary, and that he was not entitled to notice of any subsequent hearing in the adoption proceedings, would be sound. The majority, however, takes the position that the husband of the mother must be notified *Page 768 
of the hearing on the issue of legitimacy. I find no persuasive authority for the majority's holding, where the trial court is satisfied of the illegitimacy of the child and is willing to make a finding to that effect without the giving of such notice. The purpose of the notice is not to notify the husband of the infidelity of his wife, but to give the presumptive father an opportunity to uphold the legitimacy of the child.
The husband of the mother is certainly a material witness on the question of access or nonaccess. A trial court may well refuse to be satisfied of the illegitimacy of a child born in wedlock, no matter what testimony may be adduced in an ex parte
hearing, until all the material witnesses have been given an opportunity to be heard. The appellants insist that, from the evidence, it was impossible to arrive at any conclusion except that the child was illegitimate. They place great reliance on army records which show that the husband of the mother of the child had been "beyond the seas" for 521 days preceding the birth of the child. One frequently heard, during the war and since, of men who, while enjoying a few days' leave, hitch-hiked rides on bombers from various parts of Europe and the South Pacific to their homes in the United States and returned the same way, thus having a precious day or two at home without the army's knowledge. Such occurrences probably were rare, but they did happen; and the army record was, in my opinion, not necessarily so conclusive that the court must be "satisfied" therefrom that the child was illegitimate.
There is another phase of this matter concerning which I desire to make my position clear. I agreed that this appeal might be presented here under an anonymous title for the protection of the child involved, not as a mantle to protect the mother and the putative father from whatever may be the consequences of their joint and several infidelities.
The nominal appellants are the petitioners for the adoption of the child. Except as to the matter of a possible delay in locating the husband of the mother of the child, *Page 769 
which certainly would not have been as great as the time consumed in this appeal, I cannot see that the petitioners have any legitimate concern as to whether or not the husband was notified of the hearing on the question of legitimacy. I have the very definite impression that the actual appellant in this case is the mother of the child, who desires to conceal her infidelity and its consequences from her husband. So far as I am concerned, any protection she receives must be incidental and not intentional. What should be told to whom, is a matter which the interested parties in a situation such as that presented here may determine in the court of their own consciences. They do not compound a felony, as suggested by the trial court, if their concealment of adultery is not for compensation, gratuity, or reward, or any promise thereof. The petitioners for the adoption of this child could, if they so desire and the mother consents, raise and treat the child as their own without a formal adoption; but, when the aid of the law is invoked in adoption proceedings, the parties cannot insist, as appellants do here, on the collaboration of the court in the concealment of faithless and felonious conduct.
To summarize:
Illegitimacy is a fact that must frequently be determined in adoption proceedings, but the adoption statute provides no modusoperandi. The requirement is that the court be "satisfied" of the illegitimacy of the child to be adopted.
The majority holds that the court can never be "satisfied" without in some way notifying the husband of the mother of the child. The majority may well be right, but I am not persuaded that that is the law or the intent of the legislature.
The court may very properly refuse to be "satisfied" unless all the available material witnesses are heard, and I therefore concur in the result; but if the trial court were "satisfied" of the illegitimacy of a child without hearing from the husband of the mother, I do not believe there is any requirement, statutory or otherwise, that he must be notified. *Page 770 
MALLERY, C.J., and ROBINSON, J., concur with HILL, J.